t c summary opinion united_states tax_court adiatu m jalloh petitioner v commissioner of internal revenue respondent docket no 11891-12s filed date adiatu m jalloh pro_se andrew k glover for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency notice dated date respondent determined deficiencies in petitioner’s federal_income_tax as follows year deficiency dollar_figure big_number the issues for decision for each year are whether petitioner is entitled to a deduction for unreimbursed employee business_expenses and whether petitioner is entitled to a charitable_contribution_deduction for donations made in cash and or property in excess of the amount now allowed by respondent background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in maryland during the years in issue petitioner was employed as a nurse by three hospitals she worked in the emergency room for one in cardiac surgery for another and in home health care for the third taking into account all three positions petitioner worked over hours per week during each of the years in issue at all times relevant petitioner was a member of a labor_union as was required by each of her employers also at all times relevant petitioner was required to adhere to each hospital’s dress code pursuant to the various dress codes petitioner was required to wear scrubs and closed-toed shoes the color of the scrubs she was required to wear depended on where she was working her employment as a home health care nurse required her to drive each morning to the hospital to receive her assignments from the hospital she traveled to her first patient’s home administered the required health care and then moved on to the next patient’s home and so on until she had finished with her assignments for the day apparently petitioner maintained a mileage log or logs during the years in issue however she did not present them to the court during each year in issue petitioner made cash contributions to the prince george’s muslim association inc pgma and the islamic society of the washington area iswa in she donated a ford windstar to melwood and in she donated a volkswagen passat to the military order of the purple heart purple heart respondent concedes that petitioner properly reported the donation of the ford windstar on her federal_income_tax return and that she is entitled to a corresponding dollar_figure charitable_contribution_deduction for that year petitioner concedes that she is not entitled to a deduction greater than dollar_figure for the donation of the ford windstar petitioner’s and federal_income_tax returns were prepared by a paid income_tax_return_preparer on a schedule a itemized_deductions attached to each return petitioner claimed unreimbursed employee business_expenses totaling dollar_figure for and dollar_figure for petitioner’s return shows that the unreimbursed employee business_expenses consist of the following unreimbursed employee business_expenses amount vehicle dollar_figure parking fees tolls and transportation big_number union dues big_number uniform and protective clothing job search costs big_number petitioner’s return shows that the unreimbursed employee business_expenses consist of vehicle expenses of dollar_figure parking fees tolls and transportation of dollar_figure and other unidentified expenses also on the schedule a petitioner claimed a dollar_figure charitable_contribution_deduction consisting of dollar_figure in cash contributions and dollar_figure in noncash contributions on the schedule a she claimed a dollar_figure charitable_contribution_deduction consisting of dollar_figure in cash contributions and dollar_figure in noncash contributions petitioner also attached to each return a form_8283 noncash charitable_contributions generally describing the noncash contributions as clothes misc etc and applying the thrift shop value method to determine the fair_market_value of the donated property each entry on the forms shows a fair_market_value exceeding dollar_figure in the notice respondent disallowed the entire unreimbursed employee_business_expense deduction claimed on petitioner’s return for failure to substantiate the amount claimed disallowed all but dollar_figure of the unreimbursed employee_business_expense deduction claimed on petitioner’s return for failure to substantiate the amount claimed disallowed the cash charitable_contribution_deduction in full for each year for failure to substantiate the amount claimed disallowed the entire claimed deduction for noncash charitable_contributions for for failure to substantiate the amount claimed and allowed a dollar_figure charitable_contribution_deduction for the donation of the volkswagen passat for but otherwise disallowed for lack of substantiation the noncash charitable_contribution_deduction claimed for other adjustments made in the notice need not be discussed as the adjustments are computational or have no consequence to the deficiencies here in dispute in the notice respondent allowed a dollar_figure unreimbursed employee_business_expense deduction for union dues for discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has incurred a trade_or_business expense contemplated by sec_162 but the taxpayer is unable to adequately substantiate the amount of the expense then the court may estimate the amount of such expense and allow a deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must petitioner does not claim that the provisions of sec_7491 apply here and we proceed as though they do not be some basis upon which an estimate may be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir deductions for expenses attributable to travel entertainment gifts and the use of listed_property including passenger automobiles if otherwise allowable are subject_to strict rules of substantiation see sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date with respect to deductions for these types of expenses sec_274 requires that the taxpayer substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date with these fundamental principles of federal income_taxation in mind we consider petitioner’s claims to the various deductions here in dispute i unreimbursed employee business_expenses petitioner claimed unreimbursed employee business_expenses of dollar_figure and dollar_figure for and respectively petitioner’s return shows that the unreimbursed employee business_expenses consisted of vehicle expenses parking fees tolls and transportation union dues uniform and protective clothing and job search costs petitioner’s return shows that the unreimbursed employee business_expenses consisted of vehicle expenses parking fees tolls and transportation and other unidentified expenses generally a taxpayer may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 79_tc_1 a vehicle expenses and parking fees tolls and transportation petitioner claimed unreimbursed employee_business_expense deductions of dollar_figure and dollar_figure for vehicle expenses and parking fees tolls and transportation on her and returns respectively petitioner testified that she was required to drive to various locations in order to fulfill her obligations as a home health care nurse and we accept her testimony that she did however her testimony unsupported by the type of substantiation required by sec_274 is insufficient to allow her a deduction in any amount accordingly she is not entitled to a deduction for vehicle expenses and parking fees tolls and transportation for either year in issue because she did not substantiate the expenses as required by sec_274 and its corresponding regulations b union dues petitioner claimed a dollar_figure unreimbursed employee_business_expense deduction for union dues on her return the unreimbursed employee_business_expense deduction reported on petitioner’s return apparently includes an unidentified amount for union dues as well according to petitioner’s testimony as a condition of her employment the hospitals required her to be a member of a labor_union she further testified that dollar_figure was withheld from her bi-weekly paycheck from one of her employers to pay her union dues during each year in issue based on the evidence presented we find that petitioner is entitled to a dollar_figure deduction for union dues in and a dollar_figure deduction for union dues in in excess of the amount already allowed by respondent in the notice c uniform and protective clothing petitioner claimed a dollar_figure unreimbursed employee_business_expense deduction for the costs of purchasing and cleaning her hospital uniforms for the unreimbursed employee_business_expense deduction reported on petitioner’s return apparently includes an unidentified amount for the costs of purchasing and cleaning her hospital uniforms as well according to petitioner as a condition of her employments she was required to wear varying colors of scrubs while on duty the hospitals did not provide uniforms to petitioner and therefore she was required to purchase multiple sets of scrubs to match the color required by each hospital’s dress code petitioner in the notice respondent allowed a dollar_figure unreimbursed employee_business_expense deduction for union dues for testified that she purchased scrubs during the years in issue and that she sometimes had them dry cleaned according to respondent petitioner is not entitled to a deduction for uniform and protective clothing for either year in issue because she has failed to substantiate the amount she claims she spent we are satisfied from the evidence presented that petitioner purchased scrubs and from time to time paid to have the scrubs dry cleaned during both years in issue accordingly we find that petitioner is entitled to a deduction for uniform and protective clothing of dollar_figure for each year in issue see cohan v commissioner f 2d pincite d job search costs petitioner claimed a dollar_figure unreimbursed employee_business_expense deduction for job search costs on her return petitioner failed to provide the court with any explanation as to her claimed job search expense deduction furthermore she did not offer any evidence to substantiate the amount claimed accordingly respondent’s disallowance of petitioner’s claimed job search expense is sustained e other unidentified business_expenses for petitioner’s return shows that the unreimbursed employee business_expenses included other unidentified expenses the other unidentified expenses relate to petitioner’s employments with the hospitals but it is unclear what specific costs are included in the deduction although we assume the other unidentified expenses are similar to the types of expenses reported on petitioner’s return at trial petitioner failed to present any evidence to explain much less substantiate the amounts so reported petitioner is not entitled to a deduction for the other unidentified unreimbursed employee business_expenses reported on her return ii charitable_contribution deductions petitioner claimed a dollar_figure charitable_contribution_deduction on her return consisting of dollar_figure in cash contributions and dollar_figure in noncash contributions petitioner claimed a dollar_figure charitable_contribution_deduction on her return consisting of dollar_figure in cash contributions and dollar_figure in noncash contributions respondent now concedes that petitioner is entitled to a dollar_figure deduction for cash contributions for and a dollar_figure deduction for cash contributions for according to respondent petitioner is not entitled to a deduction greater than the amounts already allowed because she failed to substantiate the claimed expenses sec_170 allows deductions for contributions made during a taxable_year to qualifying organizations cash contributions must be substantiated by canceled checks receipts from the donee showing the donee’s name and the date and amount of the donation or other reliable written records sec_1_170a-13 income_tax regs in general a gift of property must be substantiated by a receipt from the donee showing the donee’s name the date and location of the contribution and a description of the property contributed id para b any contribution of dollar_figure or more must also satisfy the requirement of sec_1_170a-13 income_tax regs which provides that to claim a charitable_contribution_deduction of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the donee organization sec_170 the contemporaneous written acknowledgment must contain a description of the amount of cash or a description of any property contributed a statement as to whether the donee organization provided any goods or services in consideration for any property contributed and a description and good-faith estimate of the value of any provided goods or services or if such goods or services consist of intangible religious benefits a statement to that effect see sec_170 sec_1_170a-13 income_tax regs a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date the taxpayer files the original return for the taxable_year of the contribution or the due_date including extensions for filing the original return for the year sec_170 sec_1_170a-13 income_tax regs if a taxpayer makes a charitable_contribution of property other than money in excess of dollar_figure the taxpayer must maintain written records showing the manner of acquisition of the item and the approximate date of the acquisition see sec_1_170a-13 income_tax regs petitioner testified that she regularly donated money and property during the years in issue and that the noncash property donations included furniture clothes and kitchen appliances among other items separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more see sec_1_170a-13 income_tax regs a cash charitable_contributions with respect to the cash charitable_contributions petitioner provided a donation receipt from pgma purporting to substantiate separate cash donations made in and a donation receipt from the iswa purporting to substantiate cash contributions of dollar_figure made in the pgma receipt reflects cash charitable_contributions that respondent already conceded for in the supplemental stipulation of facts the iswa receipt shows a dollar_figure expansion donation made during according to petitioner’s testimony that amount reflects multiple contributions including contributions greater than dollar_figure the iswa receipt is undated and fails to identify the dates and amounts of the individual contributions we find that the iswa receipt is not adequate substantiation within the meaning of sec_1 170a- a income_tax regs nor is it a contemporaneous written acknowledgment under sec_170 accordingly petitioner is not entitled to a deduction for cash charitable_contributions greater than the amounts respondent has already conceded for and b noncash charitable_contributions with respect to the noncash charitable_contributions petitioner attached a form_8283 to her and return showing several contributions of property for each year with each contribution of property valued over dollar_figure to substantiate the contributions petitioner submitted donation receipts from the purple heart the national children’s center the lupus foundation of america inc and the vietnam veterans of america each of the donation receipts is deficient in one way or another lacking either a date of contribution or a description of the property contributed or both furthermore the donation receipts neither reconcile with petitioner’s form_8283 nor provide anything more than vague descriptions of the items donated accordingly we find that for each year in issue petitioner has failed to establish entitlement to a charitable_contribution_deduction for donations of property in greater amounts than those now allowed by respondent to reflect the foregoing decision will be entered under rule
